Title: Thomas Jefferson to Peter Minor, 3 March 1811
From: Jefferson, Thomas
To: Minor, Peter


          
            Dear Sir
            Monticello, Mar. 3. 11.
          
           I received, just as I was preparing for a journey to Bedford, your letter of Jan. 15. informing me that the Directors of the Rivanna Company had changed their first resolution of carrying the navigation thro’ my canal, and had determined to follow the bed of the river: that in that case they would consider my mill dam as an obstruction to the navigation, and a lock to pass it necessary; and whether that should be built and maintained at their or my expence was a question which they proposed to refer to arbitration. I immediately, by letter, expressed my acquiescence, from a desire to make everything as easy to themselves & their object as consists with the most moderate attention to my own rights and reasonable interests. revolving the subject afterwards, in the same spirit of lessening collisions with them, it occurred that I could save them the trouble even of an arbitration, it shall no longer be an obstacle, I will remove it to it’s foundation, in such place as the Directors shall desire, and of the width deemed necessary for the passage of boats. the two sections of the dam, then performing the office of wing-dams, will give greater depth to the sluice, and aid, instead of impeding, the passage of boats. I must, in that case, make abutments, below the broken ends, sufficient for their support, & sluice-gates to be kept shut when no boat is passing. in this way the natural bed of the river will be laid open to their use, and the ground of the reference proposed be entirely done away, besides removing the obstacle. I continue to them the assurance of every aid & accomodation which my lands adjacent can afford, as heretofore proffered them, and avail myself of the first moments of my return to inform them of the satisfaction I derive from thus withdrawing the difficulties which have hitherto embarrassed us. I salute them & yourself with sentiments of perfect esteem & respect.
          
            Th:
            Jefferson
        